DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
Applicant's amendment filed 11/19/2021 has been entered.  Currently, claims 1-13 are pending and claims 1-6 are withdrawn.


Claim Rejections - 35 USC § 112
Claims 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 7, the Examiner does not find support for the limitations that the “lower-situated absorbing polymer layer, when irradiated by a laser pulse, performs a function that is at least one of: generating gas and melting, such that said lower-situated absorbing polymer layer thereby expands and such that said lower-situated absorbing polymer layer thereby converts light to heat” in the specification as originally filed.  There is no discussion in the disclosure that the lower-situated polymer layer generates gas or melts to thereby expand the lower-situated polymer layer, nor is there disclosure that it converts light to heat.
In claim 7, the Examiner does not find support for the limitations that the “protective metal layer protects said polymer cap layer” in the specification as originally 
In claim 7, the Examiner does not find support for the limitations that the metal layer “generates a standing wave interference effect in said lower-situated absorbing polymer layer when said lower-situated absorbing polymer layer is irradiated by said laser pulse” in the specification as originally filed.  The closest support for these limitations is from [0016] and [0017] of the specification; however, it is not clear what invention is possessed as [0016] suggests that the cap layer polymer forms a blister, and [0017] is ambiguous as to what polymer, i.e. absorbing polymer layer or polymer cap layer, has the interference effect that helps form the blister.


Claim Rejections - 35 USC § 102
Claims 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noh (US 2013/0023071).
With regard to claims 7 and 12, Noh discloses a donor substrate 100 of Figure 1, which reads on applicants’ release structure, comprising a base substrate 110 that may be glass and reads on applicants’ transparent substrate, an expansion layer 150 that may be PMMA and reads on applicants’ lower-situated absorbing polymer layer, a light-to-heat conversion layer 120 that may be gold and reads on applicants’ metal layer that constrains a laser pulse, an insulation layer 130 that may be an acrylic resin and reads on applicants’ upper-situated polymer cap layer, and an organic transfer layer 140 that reads on applicants’ donor material [0043]-[0048].  The limitations that the release 
Additionally, given the fact that the donor substrate of Noh has an expansion layer and metal layer made of the same materials as claimed and that the expansion layer may expand in a laser induced thermal imaging process to separate the organic transfer layer from the base substrate [0045], the donor substrate of the prior art will inherently be capable of use in a laser-induced forward transfer process.  Lastly, given that the layers are formed from the same materials and used for a transfer process, the lower-situated absorbing polymer layer and the metal layer will inherently be capable of performed the functional limitations of claim 7, i.e. generating gas or melting and generating a standing wave interference effect as claimed.
With regard to claim 8, this claim represents a thinking step on how one selects the materials and thicknesses of the release structure.  Given the fact that the donor substrate is identical to the release structure of claim 7, it will inherently possess an absorbing polymer layer, a metal layer and a polymer cap layer that have a material and thickness that have been selected.
With regard to claims 9-11, these claims recite functional limitations on the manner in which the release structure is to be used, i.e. how the ejection speed correlates to the expansion rate of the polymer cap layer.  The Examiner notes again that intended use limitations are not dispositive of patentability; furthermore, given the fact that the donor substrate of Noh has the same materials and structure as claimed, these materials and structure will inherently possess an expansion rate that correlates to an ejection speed.  It is noted that claim 11 does not limit the thickness, and therefore any thickness reads on this claim.


Claim Rejections - 35 USC § 103
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Noh (US 2013/0023071).
Noh teaches all of the limitations of claim 7 above; however, they do not teach that the acrylic resin of the insulation layer 130 is a PMMA resin.
It would have been obvious to one having ordinary skill in the art to have used the same acrylic resin for both the expansion layer and the insulation layer.  The rationale to have done so would have been to save money in that one would not have to purchase multiple types of polymers and to make the manufacture process simpler.


Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
Applicants argue that Noh requires more layers than the present invention.
	The Examiner respectfully disagrees and notes that applicants claim 7 and Figure 1 of Noh both have five layers.  Applicants claim 7 has a transparent substrate, a lower-situated absorbing polymer layer, a metal layer, an upper-situated polymer cap layer and a donor material layer.  Noh has a base substrate 110 that may be glass and reads on applicants’ transparent substrate, an expansion layer 150 that may be PMMA and reads on applicants’ lower-situated absorbing polymer layer, a light-to-heat 120 that may be gold and reads on applicants’ metal layer that constrains a laser pulse, an insulation layer 130 that may be an acrylic resin and reads on applicants’ upper-situated polymer cap layer, and an organic transfer layer 140 that reads on applicants’ donor material [0043]-[0048].  
	Additionally, the Examiner notes that applicants’ claims are drafted in open comprising language, and therefore applicants’ claims would not exclude any of the additional layers taught in Noh. 
Lastly, the Examiner notes that applicants’ arguments directed to the manner in which the article is to be used and/or the functional limitations of the lower-situated absorbing polymer layer and the metal layer do not differentiate from the structure of the prior art, and therefore the Examiner maintains that the structure of Noh can inherently meet the functional limitations claimed.  Applicants have not explained how the structure of Noh is different from the claimed structure such that it could not perform the intended use/functional limitations, and therefore the Examiner maintains that his prima facie case was proper.  Applicants’ arguments on pages 7 and 8 of their Remarks are drawn to the “function” of the layers in Noh, but this is not persuasive in overcoming the structure of the prior art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1759